Title: To James Madison from James Gillespie, 21 February 1804 (Abstract)
From: Gillespie, James
To: Madison, James


21 February 1804, House of Representatives. “Some time past I called at the office, at the request of A Mr. Hall printer of Wilmington N C, he is desirous to publish the Acts of Congress in his weekly newspaper.
“I use the freedom to State that the Wilmington Gazette has A more general circulation And is conducted on better principles; than any other paper, in those divisions of our State bordering on the atelantic; and a general promulgation of the laws there will have a good Effect in the minds of many.”
 

   
   RC (DNA: RG 59, Miscellaneous Letters Received regarding Publishers of the Laws). 1 p.; docketed by Wagner: “Mr. Hall recommended to print the laws in N Carolina.”



   
   Federalist congressman James Gillespie (1747–1805) was born in Ireland, fought in the American Revolution, and served in the North Carolina House of Commons and state council as well as in several other state positions (Powell, Dictionary of North Carolina Biography, 2:299).




   
   Allmand Hall printed the weekly Wilmington Gazette, which has been described as “independently Federalist,” from 1797 to 1808 (Stewart, Opposition Press of the Federalist Period, pp. 883, 884; Brigham, History and Bibliography of American Newspapers, 2:780–82).


